Citation Nr: 0839989	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  07-35 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1967 
to June 1968; July 1968 to May 1970; and May 1970 to May 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
St. Louis, Missouri determined that new and material evidence 
had been received sufficient to reopen a claim of service 
connection for PTSD, but then denied that claim.  The October 
2005 rating action also denied service connection for 
hypertension.  

Although the RO has reopened the previously denied claim for 
service connection for PTSD, the Board is required to address 
the new and material claim issue in the first instance.  The 
Board has the jurisdiction to address a new and material 
issue and to reach the underlying de novo claim.  If the 
Board determines that new and material evidence has not been 
received, the adjudication of the particular claim ends, and 
further analysis is neither required nor permitted.  Any 
decision that the RO may have made with regard to a new and 
material claim is irrelevant.  Barnett v. Brown, 
83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  See also, J v. Principi, 265 F. 3d 1366, 1369 
(2001) (which holds that the statutes make clear that the 
Board has a jurisdictional responsibility to consider whether 
it was proper for a claim to be reopened, regardless of 
whether the previous action denying the claim was appealed to 
the Board).  Despite the fact that the RO in the present case 
has already determined that new and material evidence 
sufficient to reopen the veteran's previously denied claim 
for service connection for PTSD has been received, the Board 
will proceed, in the following decision, to adjudicate this 
new and material issue in the first instance.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a July 2003 
rating decision and the veteran did not appeal that decision 
within one year of being notified.  

2.  Evidence received since the July 2003 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a back disability.  

3.  The veteran did not engage in combat.  

4.  A preponderance of the evidence of record is against a 
finding that the veteran has PTSD as a result of stressors 
experienced in service.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied the veteran's 
service connection claim for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).  

2.  Evidence received since the July 2003 rating decision 
that denied service connection for PTSD is new and material, 
and the appellant's service connection claim for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).  

3.  PTSD was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on the United States Department of Veterans 
Affairs (VA) in terms of its duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  The duty to notify provisions of the 
statute and implementing regulations apply to claims to 
reopen based on new and material evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative (if any) of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio, supra.  Proper notice from 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, where the appellant files a claim to reopen a 
previously denied service connection issue, the appellant 
must be supplied with notice of the evidence and information 
necessary to reopen the claim for service connection, the 
evidence and information necessary to establish entitlement 
to the underlying claim, and a description of the exact 
reasons for the previous denial of the claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

A March 2005 letter advised the veteran of what information 
or evidence was necessary to substantiate the claim of PTSD.  
To the extent that there may be any deficiency of notice or 
assistance on the issue of reopening service connection, 
there is no prejudice to the veteran in proceeding with these 
issues because of the favorable nature of the Board's 
decision.  See Kent, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993).  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Despite multiple attempts, VA has been unable to obtain the 
veteran's service medical records.  In September 2005, the RO 
made a formal finding on the unavailability of service 
records.  In that document the RO listed all unsuccessful 
attempts made to procure the veteran's service medical 
records.  Under the circumstances, it is the Board's 
conclusion that further efforts to obtain the veteran's 
service medical records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

The veteran has not been accorded a VA examination relevant 
to his PTSD claim.  As will be discussed below, the veteran 
was not able to identify a verifiable stressor in relation to 
his PTSD claim.  Without such evidence, service connection 
for PTSD cannot be granted.  The Board concludes that a 
remand to accord the veteran a VA examination pertinent to 
his PTSD is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2); Charles v. Principi, 16 Vet. 
App. 370 (2002) and McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  All available 
records adequately cited by the veteran have been obtained to 
the extent possible.  



II.  New and Material Claim

Legal Criteria

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2008).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, & 
20.302 (2008).

In a July 2003 decision, the RO denied service connection for 
PTSD and the veteran was notified of that decision in August 
2003.  The veteran did not file a substantive appeal and the 
July 2003 decision became final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).  

As the July 2003 rating decision is final, the veteran's 
service connection claim for PTSD may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  



Analysis

At the time of the July 2003 denial, the claims folder 
contained the veteran's May 2002 claim for PTSD, which 
included the veteran's statement that he was involved in 
combat and has been awarded the purple heart, silver star, 
bronze star and combat infantry badge.  The folder also 
contained several of the veteran's DD 214s, none of which 
reflected his receipt of those awards.  

Prior to the July 2003 denial, VA medical records from 
February 1998 to June 2003 were included in the file, 
including a July 2001 record which provided a diagnosis of 
Axis I PTSD with a Global Assessment of Functioning (GAF) 
score of 34.  The veteran submitted an August 2002 statement 
regarding his PTSD stressors.  The first stressor included 
picking up the dead and wounded as part of service as a door 
gunner with the 1st Air Cavalry on his first tour of duty 
from (roughly) January 1967 to February 1968.  He stated he 
saw helicopters get shot down and friends die.  His second 
stressor was serving as an infantryman and seeing action in 
Chu Lai, Cambodia and Can To from (roughly) September 1968 to 
October 1969.  The veteran stated he was ambushed, "took 
mortar rounds" and "saw hot action" in Cambodia.  He 
listed Lee J. as a wounded casualty (no date of this event 
was listed) and Marvin A. as killed in action in December 
1968.  The file included RO development of a casualty listing 
from www.noquarter.org of every service member named "J." 
and "A.".  Neither casualty named by the veteran appears on 
this list.  Finally, a May 2003 response from the National 
Personnel Records Center stated that the veteran's service 
medical records could not be located.  

Evidence received subsequent to the July 2003 rating action 
includes a March 2005 statement from Lee J. who stated he was 
roommates with the veteran in Vietnam from 1969 to 1970 and 
that he served in Germany with the veteran from 1971 to 1973.  
The writer acknowledges that he and the veteran have lived in 
St. Louis for the past thirty years and then states "[t]his 
is what [Vietnam] done to me (Agent Orange)" (sic).  Another 
March 2005 statement was submitted by a manager of the 
Lincoln Hotel (essentially the veteran's landlord) where the 
veteran was currently living.  In this statement, the writer 
describes the split personality of the veteran, speaks of the 
veteran's alcohol addiction, and intimates that the veteran 
might face eviction.  

Other evidence received since July 2003 includes a March 2005 
VA progress note from a psychiatrist which describes the 
veteran's symptoms of PTSD linked to stressors, notes the 
veteran's stressors and gives a diagnosis of PTSD and alcohol 
dependence.  An April 2005 VA medical record gives the 
veteran's stated military history; he stated he was a cook, 
military policeman, and hawk missile repairman.  A September 
2005 memo from the RO regarding a formal finding on the 
unavailability of service records is also included in the 
veteran's file.  

The Board finds that new and material evidence has been 
submitted subsequent to the July 2003 rating action.  The 
newly submitted evidence includes the two lay statements, 
medical evidence regarding a diagnosis of PTSD and the 
veteran's stated military history and a formal finding on 
service and medical record unavailability.  This new 
evidence, either by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the PTSD claim.  38 C.F.R. § 3.156 
(2008).  It raises a reasonable possibility of establishing 
the claim.  Id.  Therefore, the evidence is considered new 
and material for the purpose of reopening the service 
connection claim for PTSD.  

As the Board has determined that new and material evidence 
has been submitted to reopen the service connection claim for 
PTSD, it is necessary to consider whether the appellant would 
be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, the RO has already adjudicated the 
claim on the merits, and the statement of the case provided 
the veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  He has been 
notified of the evidence necessary to establish the claim on 
the merits and what evidence VA would obtain and what 
evidence he needed to provide.  The veteran has provided 
argument addressing his claim on the merits.  Accordingly, 
the Board finds that the veteran would not be prejudiced by 
its review of the merits at this time.  See Bernard v. Brown, 
4 Vet. App. 384, 392 (1993).  



III.  Service Connection for PTSD

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection for PTSD in particular 
requires:  (1) medical evidence diagnosing this disability in 
accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of 
a link between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2008).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See, 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

Analysis

In the present case, the veteran's available service 
personnel records (his multiple DD 214s) do not indicate that 
the veteran engaged in combat or that he was awarded any 
decoration, medal, or badge indicative of involvement in 
combat.  As such, his statements alone are not sufficient to 
establish the occurrence of the claimed stressor(s), and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v Brown, 10 Vet. App. 128, 138 (1997).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).  There is no finding 
that the veteran engaged in combat and his testimony must be 
corroborated.  

In July 2001, the veteran was diagnosed with Axis I PTSD and 
a GAF score of 34 by a VA physician.  A March 2003 VA medical 
discharge summary shows a diagnosis of "possible history of 
[PTSD]" and the highest recorded GAF in the past year to be 
45.  This record also noted that the veteran was admitted for 
detoxification and PTSD was not the central problem for his 
admission.  A March 2005 VA progress note records a diagnosis 
of PTSD for the veteran with a GAF score of 39 and describes 
PTSD symptoms.  An April 2005 VA progress note shows the 
veteran gave a negative response to a PTSD screening 
question.  The March 2005 VA progress note relates the 
veteran's stressor of mortar attacks and seeing "buddies 
killed."  As a diagnosis of PTSD satisfies only one part of 
38 C.F.R. § 3.304(f), a review of this evidence does not end 
the analysis.  

Only the veteran's stressors related to his diagnosis may be 
considered under 38 C.F.R. § 3.304(f); these stressors are 
seeing friends killed and mortar attacks.  The veteran's 
submitted evidence of lay statements from Lee J. and the 
veteran's landlord do not address these stressors.  Lee J., 
who the veteran originally mentioned as a person he saw 
wounded in action, only states that they were roommates in 
Vietnam from 1969 to 1970 and they now both live in St. 
Louis.  The landlord makes no mention of the stressors and 
only testifies to the veteran's current behavior.  

Additionally, the Board notes the inconsistencies in the 
veteran's past assertions.  In his August 2002 stressor 
letter the veteran stated he was a helicopter door gunner and 
an infantryman.  An April 2005 VA vocational assessment 
record (as well as the veteran's multiple DD 214s) show the 
veteran served as a cook, military policeman and hawk missile 
repairman.  The veteran stated, in his August 2002 stressor 
letter, his first tour in Vietnam began in January 1967 but 
his DD 214 shows he did not enter service until October 1967.  
The veteran mentions Lee J.'s in-service injury, 
characterizing him as being "wounded in action" but Lee J. 
does not address this event in his March 2005 statement.  The 
veteran indicated that he was awarded the Purple Heart Medal, 
Silver Star, Bronze Star, and Combat Infantryman's Badge, but 
official service records contain no such awards.  An 
extensive search of the Republic of Vietnam casualty lists 
failed to confirm the veteran's claim that named service 
acquaintances were killed or wounded as he described.  

Overall, the veteran's descriptions of the stressors range 
from very vague to very specific.  Their credibility is 
compromised by their inconsistency and the lack of any 
support in the official service records (especially the 
claims of having received a Combat Infantryman's Badge and 
Silver Star, the latter medal was not commonly awarded and 
its receipt would ordinarily be easy to document by service 
authorities.)  The Board finds no credible convincing 
evidence that the veteran experienced claimed stressors in 
service.  As 38 C.F.R. § 3.304(f) is not satisfied, the 
veteran's claim cannot be granted.  The preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

New and material evidence has been received to reopen the 
service connection claim for PTSD; to that extent, the appeal 
is granted.  

Service connection for PTSD is denied.  


REMAND

The veteran claims that he was treated for hypertension at 
the "JC VAMC" shortly after service discharge and has 
received treatment for hypertension continuously since then.  
Since he currently receives treatment at the St. Louis VA 
Medical Center (MC), it is assumed that he is referring to 
the John Cochran division of the MC.  At December 1998 VA 
examination, the veteran denied hypertension, but the VA 
examiner noted a mild elevation of diastolic blood pressure; 
the veteran's blood pressure was 132/90.  A May 2005 VA 
medical record shows the veteran was diagnosed with 
hypertension but the etiology of this condition was not 
discussed.  

Accordingly, the case is REMANDED for the following action:  

1.  Provide the veteran with a notice 
letter that gives an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for his claim.  

2.  The RO should request the veteran's 
treatment records from the St. Louis VAMC 
for the period from 1973 to present, and 
any records obtained should be associated 
with the claims folder.   

3.  Re-adjudicate the claim for service 
connection for hypertension.  If the 
decision remains in any way adverse to the 
veteran, provide him and his 
representative with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


